DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         Receipt of Applicant’s Amendment filed on 11/04/2021 is acknowledged.  The amendment includes the amending of claims 1, 3, 5, 7, 9, 11, 13, 15, and 17.
Claim Rejections - 35 USC § 101
3.         The rejections raised in the Office Action mailed on 08/04/2021 have been overcome by applicant’s amendment received on 11/04/2021.
Claim Objections
4.	The objections raised in the Office Action mailed on 08/04/2021 have been overcome by applicant’s amendment received on 11/04/2021.
Claim Rejections - 35 USC § 112
5.	The rejections raised in the Office Action mailed on 08/04/2021 have been overcome by applicant’s amendment received on 11/04/2021.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
7.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
8.	Claims 1, 7, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Specifically, the newly added limitation of “wherein the organization encoding is generated by an encoder of the neural network that encodes the previous search queries into feature representations” is deemed to be new matter.  Indeed, the specification provides no support for an “encoder”, let alone that a neural network has such an encoder that generates an organization encoding.
	Dependent claims 2-6, 8-12, and 14-18 are rejected for incorporating the deficiencies of independent claims 1, 7, and 13 respectively.  
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	Claims 1-2, 5-8, 11-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (U.S. PGPUB 2017/0193084), in view of Liang et al. (U.S. PGPUB 2019/0130933), in view of Coll et al. (U.S. PGPUB 2017/0255627), in view of Rehfeld et al. (U.S. PGPUB 2020/0242812), and further in view of Cohen et al. (U.S. PGPUB 2019/0197154).
12.	Regarding claims 1, 7, and 13, Ghafourifar teaches a system, method, and non-transitory machine readable medium comprising:
B)  a memory storing parameters of a neural network and a plurality of processor-executable instructions (Paragraphs 29 and 40);
C)  previous search queries (Paragraph 29).
	The examiner notes that Ghafourifar teaches “a memory storing parameters of a neural network and a plurality of processor-executable instructions” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. provides a distributed, multitenant-capable full-text search engine with a HTTP web interface and schema-free JSON documents” (Paragraph 29) and “The memory 215 may include one or more code instruction(s) 250 to be executed by the processing unit core 210” (Paragraph 40).  The examiner further notes that the use of neural networks via the AI teaches the claimed neural network.  Moreover, it is clear that memory 215 stores instructions that are executed by a processor.  The examiner further notes that Ghafourifar teaches “previous search queries” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep Ghafourifar (which includes the use of neural network(s)) clearly analyzes user data including previous queries.  
	Ghafourifar does not explicitly teach:
D)  one or more processors executing the plurality of processor-executable instructions to:  generate a vector matrix for training a model of the neural network.
E)   by using the vector matrix, train the model of the neural network.
	Liang, however, teaches “one or more processors executing the plurality of processor-executable instructions to:  generate a vector matrix for training a model of the neural network” as “The components of computer system/server 12 may include, but are not limited to, one or more processors or processing units 16” (Paragraph 41) and “FIG. 6 is a flowchart illustrating another embodiment of the present invention of how to train a neural network. At block 601, labeled monophonic acoustic data are inputted into a neural network by one or more processing units. As discussed above, the labeled monophonic acoustic data can be denoted as the matrix X of expression (1), and the labels of the labeled monophonic acoustic data can be denoted as the matrix L in the expression (3)… wherein each row of the matrix L denotes a label, L.sub.i=l.sub.(i).sup.1,l.sub.(i).sup.2, . . . , l.sub.(i).sup.k is a one-hot label vector corresponding to a feature vector X.sub.i, and k is the number of classifications of “using the vector matrix, train the model of the neural network” as “FIG. 6 is a flowchart illustrating another embodiment of the present invention of how to train a neural network. At block 601, labeled monophonic acoustic data are inputted into a neural network by one or more processing units. As discussed above, the labeled monophonic acoustic data can be denoted as the matrix X of expression (1), and the labels of the labeled monophonic acoustic data can be denoted as the matrix L in the expression (3)… wherein each row of the matrix L denotes a label, L.sub.i=l.sub.(i).sup.1,l.sub.(i).sup.2, . . . , l.sub.(i).sup.k is a one-hot label vector corresponding to a feature vector X.sub.i, and k is the number of classifications of acoustic events, l.sub.(i).sup.j=1 if X.sub.i.di-elect cons.classification i, otherwise l.sub.(i).sup.j=0. The feature vectors of the matrix X will be inputted into the neural network one at a time.  At the block 603, the trained neural network is obtained by using the label vectors of the labeled monophonic acoustic data as the ground truth of a second output of the neural network. During the training process, the ground truth of the output of the neural network is the corresponding label. The network is trained to learn to output values approximating the label vectors” (Paragraphs 60-61).  
	The examiner further notes that the matrix X of vectors teaches the claimed vector matrix (which is used to train a neural network).  The combination would result in the use of vector matrices to train the neural network of Ghafourifar.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Liang’s would have allowed Ghafourifar’s to provide a method for expanding the training of neural networks, as noted by Liang (Paragraph 61).
	Ghafourifar and Liang do not explicitly teach:
A)  a communication interface configured to receive an organization encoding for one or more separate organizations making previous search queries into the multi-tenant database;
D)  from the organization encoding to embed organization specificities;
E)  for predicting results in response to a present search query into the multi-tenant database.
	Coll, however, teaches “a communication interface configured to receive an organization encoding for one or more separate organizations making previous search queries into the multi-tenant database” as “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32) and “Some aspects of the technology described herein may also be practiced in distributed computing environments where tasks are performed by remote-“from the organization encoding to embed organization specificities” as “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32), and “for predicting results in response to a present search query into the multi-tenant database” as “At a step 310, enterprise data is hosted in an enterprise cloud computing platform. Respective portions of the enterprise data correspond to tenants, i.e., enterprises that utilize the enterprise cloud computing platform for IT services and storage of the tenants' enterprise data. The enterprise data may include documents, emails, Web pages, bookmarks, calendars, financial data, sales data, inventory data, personnel data, and so forth, related to the business and/or activities of an enterprise” (Paragraph 31) and “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32).
	The examiner further notes that the secondary reference of Coll teaches the concept of using login credentials (i.e. “organizational encodings” in the broadest reasonable interpretation) to ascertain search history of a specific tenant amongst multiple tenants in order to process a current search query in order to “predict” the best search results for that specific tenant.  Moreover, the combination would result in the use of the “organizational encodings” of Coll to be the data that is used in the vector matrix of Liang (which is used to train Liang’s and Ghafourifar’s neural network).  Specifically, the data of Liang’s vector matrix can be any type of data as a matrix of vectors is a mathematical concept.  Such data (which represents acoustic data in Liang) could clearly be Coll’s organizational embedding instead.    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Coll’s would have allowed Ghafourifar’s and Liang’s to provide a method for securing tenant data that is searchable, as noted by Coll (Paragraph 6).
Ghafourifar, Liang, and Coll do not explicitly teach:
wherein the organization encoding is generated by an encoder of the neural network.
	Rehfed, however, teaches “wherein the organization encoding is generated by an encoder of the neural network” as “Both the encoder and decoder may utilize a convolutional neural network in some aspects to analyze data and/or images. Once data is encoded, a style from a sample image is transferred to the encoded data. When decoding, the decoder may largely ignore the style aspects of the encoded data and decode based on a content portion of the data” (Abstract) and “The encoder-decoder system 208 may provide for encoding and decoding of custom barcode information. In some aspects, a user of the social messaging system 100 may encode an identifier within an image. The image may then be generated by the social networking system 100. The disclosed implementations may also decode the image to extract the encoded identifier. In some aspects, the identifier may be encoded within a ghost image” (Paragraph 33).
	The examiner further notes that as explained in the 112 rejection above, the newly amended subject matter of the organization encoding being generated by an encoder of the neural network is deemed to be new matter because the instant specification has no support for the aforementioned amendment.  Nevertheless, even if the instant specification had such support, the secondary reference of Rehfeld teaches the concept of an encoder (via the use of a neural network) encoding identifier information.  The combination would result in the neural network of Coll to encode the tenant identifier (i.e. organization encoding). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Rehfeld’s would have allowed Ghafourifar’s, Liang’s, and Coll’s to provide a method for easing burdens for encoding identifier information, as noted by Rehfeld (Paragraph 16).
Ghafourifar, Liang, Coll, and Rehfeld do not explicitly teach:
C)  an encoder of the neural network that encodes the search queries into feature representations.
Cohen, however, teaches “an encoder of the neural network that encodes the search queries into feature representations” as “long short term memory (LSTM) network may be used to encode a query as a feature vector” (Paragraph 23).
The examiner further notes that the secondary reference of Cohen teaches the concept of an LTSM (i.e. a neural network) encoding a query into feature vectors (i.e. feature representations).  The combination would result in the neural networks of Ghafourifar and Coll to encode its previous search queries into feature representations. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Cohen’s would have allowed Ghafourifar’s, Liang’s, Coll’s, and Rehfeld’s to provide a method for improving query responses to user searches, as noted by Cohen (Paragraph 4).

Regarding claims 2, 8, and 14, Ghafourifar further teaches a system, method, and non-transitory machine readable medium comprising:
A)  wherein the model of the neural network is global across the separate organizations accessing the multi-tenant database (Paragraph 29).
The examiner notes that Ghafourifar teaches “wherein the model of the neural network is global across the separate organizations accessing the multi-tenant database” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. provides a distributed, multitenant-capable full-text search engine with a HTTP web interface and schema-free JSON documents” (Paragraph 29).  The examiner further notes that because the AI system (which includes the use of neural network(s)) of Ghafourifar is applied to multi-tenants via a multi-tenant search engine, it is “global”.

Regarding claims 5, 11, and 17, Ghafourifar further teaches a system, method, and non-transitory machine readable medium comprising:
A)  wherein, after training, the model of the neural network predicts an entity that is most relevant to a user making the present search query (Paragraph 29).
	The examiner notes that Ghafourifar teaches “wherein, after training, the model of the neural network predicts an entity that is most relevant to a user making the present search query” as “Also disclosed herein is an artificial intelligence (AI) server, which can comprise a full text search analyzer. The AI server can run a variety of tools and processes involving neural networks, deep learning, and/or pattern recognition, for example. The AI server can runs analyses on communication patterns of one or more users, and determine settings and user mappings. Output from the AI server can be fed into a custom analyzer, such as one written for Elasticsearch.TM.. Elasticsearch.TM. provides a distributed, multitenant-capable full-text search engine with a HTTP web interface and schema-free JSON documents. When utilized, the default settings of such a server can be customized. Data is run through neural network to identify patterns. For example, the neural network examines all of the user's data, and has access to all activity which gets logged into server. For example, the AI server can identify that a user tends to search for old documents, or old addresses, through use of a patterns analyzer. The AI server can enable searching rules to be created based on the searched data itself, thereby obviating the need for "hands on" customization. The AI server can determine index patterns, history, personality, interests, and the existence of connected services, and the like. The AI server can, over time, `understand` user intent more accurately to create a better index. For example, user behavior could indicate that the user rarely reviews, searches, or otherwise acts on content older than two months, therefore, index weight parameters can adjust the analyzer to de-prioritize results which are older than two months. However, different user's behavior could demonstrate the opposite pattern, such as by, searching for (on Ghafourifar (which includes the use of neural network(s)) includes the use of a multi-tenant search engine to predict relevant results to a user submitting a query.   
	Ghafourifar and Liang do not explicitly teach:
A)  based on the organization to which the user belongs.
	Coll, however, teaches “based on the organization to which the user belongs” as “At a step 310, enterprise data is hosted in an enterprise cloud computing platform. Respective portions of the enterprise data correspond to tenants, i.e., enterprises that utilize the enterprise cloud computing platform for IT services and storage of the tenants' enterprise data. The enterprise data may include documents, emails, Web pages, bookmarks, calendars, financial data, sales data, inventory data, personnel data, and so forth, related to the business and/or activities of an enterprise” (Paragraph 31) and “At a step 316, the tenant associated with the user is identified based on the user's login credentials. At a step 318, Web search results comprising publicly available documents are retrieved based on the search query. At a step 320, the Web search results are ranked based on information associated with the tenant that was identified from the login credentials. The Web search engine may have access to publicly available information about the tenant, and may also track search histories, user locations, user interests, and user group behavior on a per-tenant basis. Such information pertaining to a particular tenant may be utilized to select, rank, or otherwise filter the Web search results for a search query from a user associated with the tenant” (Paragraph 32).
	The examiner further notes that the secondary reference of Coll teaches the concept of using a tenant’s enterprise (i.e. organization) as a basis to return search results.  The combination would result in the use of a tenant’s organization in helping to select Ghafourifar’s search results (which already uses multi-tenant search engines).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Coll’s would have allowed Ghafourifar’s and Liang’s to provide a method for securing tenant data that is searchable, as noted by Coll (Paragraph 6).

	Regarding claims 6, 12, and 18, Ghafourifar further teaches a system, method, and non-transitory machine readable medium comprising:
A)  wherein the model of the neural network is capable of being loaded at a time when the present query is made into the multi-tenant database (Paragraph 29).
	The examiner notes that Ghafourifar teaches “wherein the model of the neural network is capable of being loaded at a time when the present query is made into the multi-tenant database” as “Also disclosed herein is an artificial “capable of”, the aforementioned limitation is interpreted as an intended use type limitation, and as a result, the neural network of Ghafourifar is clearly “capable” of being loaded in many types of scenarios including when querying multitenant databases (via the Elasticsearch engine or such as in Coll).  
13.	Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ghafourifar et al. (U.S. PGPUB 2017/0193084), in view of Liang et al. (U.S. PGPUB 2019/0130933), in view of Coll et al. (U.S. PGPUB 2017/0255627), in view of Rehfeld et al. (U.S. PGPUB 2020/0242812), and further in view of Cohen et al. (U.S. PGPUB 2019/0197154) as applied to claims 1-2, 5-8, 11-14, and 17-18 above, and further in view of Solheim et al. (U.S. PGPUB 2012/0233147).
14.	Regarding claims 4, 10, and 16, Ghafourifar, Liang, Coll, Rehfeld, and Cohen do not explicitly teach a system, method, and non-transitory machine readable medium comprising:
A)  wherein the organization encoding comprises a mapping of one of the separate organizations accessing the multi-tenant database to the entities most relevant to that organization.
	Solheim, “wherein the organization encoding comprises a mapping of one of the separate organizations accessing the multi-tenant database to the entities most relevant to that organization” as “As described below, the indexing features of the search engine 102 can be used in conjunction with refinable, sortable, retrievable, and/or other manageable properties as part of providing proper mappings to associated reusable index fields. For example, the search engine 102 can use the indexing features to map tenant information of a plurality of tenants to one or more of reusable index fields based in part on one or more of refinable, sortable, queryable, and/or retrievable field types” (Paragraph 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Solheim’s would have allowed Ghafourifar’s, Liang’s, Coll’s, Rehfeld’s, and Cohen’s to provide a method for reusing indexes for tenant searches, as noted by Solheim (Paragraph 2).
Allowable Subject Matter
15.	Claims 3, 9, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Specifically, although the prior art (See Ghafourifar, Liang, and Coll) collectively teach the training of neural networks to process tenant queries via the use of vector matrices of organizational embeddings, the detailed language towards the ordering of organizational embeddings via the total number of previous queries by each organization is not found in the prior art in conjunction with the rest of the limitations of the independent claims. 
Response to Arguments
16.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See newly applied secondary references of Rehfeld and Cohen).
Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0097964 issued to Sorrentino et al. on 06 April 2017.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2018/0101537 issued to Govindarajan et al. on 12 April 2018.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. PGPUB 2018/0300621 issued to Shah et al. on 18 October 2018.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
Kulkarni on 04 July 2019.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
U.S. Patent 9,424,336 issued to Fuchs et al. on 23 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to use trained neural networks to handle tenant queries).
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

November 15, 2021
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168